EXECUTIVE EMPLOYMENT AGREEMENT

MEMORANDUM OF AGREEMENT made at Montreal, Quebec, on December 15, 2006, with
effect as at August 15, 2006.

BY AND BETWEEN:

OPTIMAL GROUP INC., a corporation constituted pursuant to the Canada Business
Corporations Act, with a place of business at 2, Alexis-Nihon Place, Suite 1700,
3500 de Maisonneuve Blvd. West, in the City of Westmount, Province of Québec H3Z
3C1;

(hereinafter, the "Corporation”)

AND:

MR. DOUG LEWIN, executive, residing at 69 Downshire Road, in the City of
Hampstead, Province of Québec;

(hereinafter, the "Executive")

WITH THE INTERVENTION

OF:

OPTIMAL PAYMENTS INC., a corporation constituted pursuant to the Canada Business
Corporations Act , with a place of business at 2, Alexis-Nihon Place, Suite 700,
3500 de Maisonneuve Blvd. West, in the City of Westmount, Province of Québec H3Z
3C1;

(hereinafter, "Optimal")

WHEREAS the Corporation and the Executive entered into an employment agreement
dated April 2, 2004 (the “Employment Agreement”), to which Employment Agreement
Terra Payments Inc. intervened;

WHEREAS Optimal was formed by amalgamation of Terra Payments Inc. and a wholly
owned subsidiary of the Corporation;

WHEREAS the Executive is currently employed as President of Optimal and Senior
Vice-President of the Corporation;

WHEREAS on August 15, 2006 the Compensation Committee of the Board of Directors
of the Corporation approved an amendment to the severance and notification
periods set forth in the Employment Agreement;

 

--------------------------------------------------------------------------------

 

WHEREAS the parties wish to memorialize the aforementioned amendment and other
changes incidental to the change of title of the Executive and change of
business address of the Corporation;

NOW, THEREFORE, THIS AGREEMENT WITNESSETH THAT the parties agree as follows:

ARTICLE I

INTERPRETATION

1.1

All terms used as defined terms in this agreement and not otherwise defined
herein shall have the meanings respectively ascribed thereto in the Employment
Agreement.

1.2

The preamble hereof shall form an integral part of this agreement.

ARTICLE II

AMENDMENT TO EMPLOYMENT AGREEMENT

2.1

The Executive shall report to the two Co-Chairmen of the Corporation.

2.2

Clause (c) of Section 11.1 of the Employment Agreement is hereby deleted and
replaced by the following:

“Upon ninety (90) days written notice from the Executive to the Corporation,
specifying the intention of the Executive to resign (except if Good Reason
exists, in which event the Executive may terminate his employment at any time by
written notice to the Corporation); or”.

2.3

Section 12.2 of the Employment Agreement is hereby deleted and replaced by the
following:

“Should the Executive's employment be terminated prior to the announcement of a
transaction or event constituting a Change of Control a) by the Corporation
without Cause, or b) by the Executive for Good Reason, the Corporation shall pay
to the Executive (A) the Basic Payments, and (B) an amount (the "Termination
Payment") equal to one and one-half (1.5) times the highest annual Base Salary
paid or payable to the Executive during his employment hereunder (hereinafter,
the "Highest Base Salary") plus one and one-half (1.5) times the highest
aggregate bonuses paid or payable to him in respect of any year of his
employment hereunder (hereinafter, the "Highest Aggregate Bonuses"), each
payable in one lump sum (less statutory deductions at source) within ten (10)
days following the termination of his employment, except for bonuses forming
part of the Basic Payments which shall be paid in accordance with Section 5.2 of
this Agreement.”.

2.4

The civic address for the giving of notices to the Corporation in accordance
with Section 13.7 of the Employment Agreement is changed from c/o 7350
TransCanada Highway, Montreal, Quebec H4T 1A3 to the place of business of the
Corporation first above-mentioned.

 

--------------------------------------------------------------------------------

 

2.5

The parties agree that the Employment Agreement, as amended hereby, remains in
full force and effect. This agreement is an amendment to the Employment
Agreement and the Employment Agreement and this agreement shall be read together
and have effect so far as practicable as though all the provisions thereof and
hereof were contained in one instrument.

ARTICLE III

MISCELLANEOUS

3.1

The headings in this agreement are inserted for convenience of reference only
and shall not affect the interpretation hereof.

3.2

This agreement shall be governed by and interpreted and construed in accordance
with the laws of the Province of Quebec and the laws of Canada applicable
therein.

3.3

The parties hereto acknowledge that they have requested and are satisfied that
this agreement and all related documents be drawn up in the English language.
Les parties aux présentes reconnaissent avoir requis que la présente entente et
les documents qui y sont relatifs soient rédigés en anglais.

IN WITNESS WHEREOF, this agreement has been executed by the parties hereto on
the date and at the place first above-mentioned.

 

 

OPTIMAL GROUP INC.

 

Per:

 

/s/ HOLDEN L. OSTRIN

 

Per:

 

/s/ NEIL S. WECHSLER

 

 

DOUGLAS P. LEWIN

 

/s/ DOUGLAS P. LEWIN

 

DOUGLAS P. LEWIN

 

Optimal Payments Inc. hereby intervenes in the present agreement and declares
that it is solidarily responsible with the Corporation for the performance of
the Corporation's obligations which are set forth in the present agreement.

 

 

OPTIMAL PAYMENTS INC.

 

Per:

 

/s/ LEON P. GARFINKLE

 

 

 

 